Citation Nr: 1139001	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-13 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to March 1991, to include service in the Southwest Asia theater of operations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (the Court) indicated that VA unduly limited its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled].

Here, in May 2006, the Veteran filed her claim seeking service connection for entitlement to PTSD.  No mention was made of any other psychiatric disorder.  VA treatment records received, however, revealed additional diagnoses of manic depressive disorder.  Moreover, it appears that the Veteran links her current manic depressive disorder to active military service.  In a VA Mental Health intake assessment in May 2006, for example, the Veteran reported a "history of depression since 1991, after Scud missile attack."  In addition, following the denial of her claim for PTSD, in March 2007 the Veteran filed a notice of disagreement in which she stated that she disagreed with the denial "of service connection for an acquired psychiatric disorder to include PTSD and depressive disorder."  

Based on the diagnosis of a psychiatric disorder other than PTSD as well as the Veteran's specific reference to her depressive disorder, the Board finds that the Veteran's claim should include consideration of an acquired psychiatric disorder, to include manic depressive disorder.  The RO has yet to consider whether a psychiatric disorder other than PTSD is related to the Veteran's period of active military service.  The Board cannot determine whether the failure to adjudicate that part of the claim results in prejudicial error.  

As regards the claim for service connection for PTSD, service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2011).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2011).

Here, there is conflicting evidence as to whether the Veteran has a diagnosis of PTSD which meets the criteria as listed in the DSM-IV.  For instance, a VA Mental Health intake note in May 2006 noted that the Veteran felt sad, hopeless, was not sleeping at night, and had recurrent nightmares of the war and of a recent car accident.  The assessment was PTSD and manic depressive disorder.  It is unclear, however, whether the diagnosis was made in accordance with the DSM-IV criteria.  

A VA PTSD screen in September 2006 was negative for evidence of PTSD.  At such time, she was asked four questions, and responded to all in the negative.  Specifically, she denied ever having an experience that was so frightening, horrible, or upsetting as to cause nightmares.  She also denied ever trying hard not to think about it or avoid situations that reminded her of it.  She denied being constantly on guard, watchful, or easily startled.  Finally, she denied ever feeling numb or detached from others, activities, or her surroundings.  

However, during a PTSD screening in July 2008, when asked the same four questions, she responded positive for evidence of PTSD.  

The Veteran underwent a VA psychiatry consultation in August and December 2008.  At each time, she described symptoms of PTSD.  The VA examiner provided an Axis I diagnosis of:  "Posttraumatic stress disorder, does not meet the full DSM IV criteria."  The VA examiner did not specify which criteria were absent.  In any case, the Board finds it contradictory for the VA examiner to diagnose PTSD while at the same time stating that not all the criteria had been met.

The Court has held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McLain v. Nicholson, 21 Vet. App. 319 (2007)

Given the apparent disparity in the diagnoses of record, the Board finds that a VA examination and opinion is required.  In addition to assisting the Board in obtaining evidence as to the proper diagnosis, a VA examination will assist the Board in determining whether a claimed PTSD stressor is adequate to support a diagnosis of any PTSD.  In this respect, recent regulatory amendments changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  While these recent amendments reduce the evidentiary standard necessary to verify a service stressor alleged to result in PTSD, they require that a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an opportunity to attend VA psychiatric examination to determine the etiology of any current psychiatric disorder, to include whether she has PTSD under the criteria in DSM-IV.  The claims folder must be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with the examination.  

After undertaking a longitudinal review of the pertinent medical evidence, the examiner shall render an opinion as to the following:  

(a) At any point since 2006, did/does the Veteran have a diagnosis of PTSD in accordance with DSM-IV?  The examiner is specifically directed to the May 2006 VA Mental Health consultation and the July 2008 VA PTSD screen and shall indicate whether such constitute a DSM-IV diagnosis.  
	`
(b) If PTSD is diagnosed, the examiner shall indicate whether the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor.  

(c)  As to any other psychiatric disability diagnosed, such as manic depressive disorder, the examiner shall offer an opinion as to whether such is at least as likely as not associated with the Veteran's active duty service.  

The examiner shall describe all findings in detail and provide a complete rationale for all opinions offered.  The findings should be typed or otherwise recorded in a legible manner for review purposes.  If the examiner is unable to render an opinion without resort to speculation, the examiner shall fully explain the reasons therefor.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  

3.  Thereafter, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO/AMC shall determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the RO/AMC shall review and adjudicate the merits of the claim, to specifically include consideration of entitlement to service connection for an acquired psychiatric disorder to include PTSD, based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran shall be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


